10-5116-pr
         Covington v. New York City Police Department et al.

                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January 1, 2007,
     is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing
     a summary order in a document filed with this court, a party must cite either the Federal Appendix or an electronic
     database (with the notation “summary order”). A party citing a summary order must serve a copy of it on any party not
     represented by counsel.

1                At a stated term of the United States Court of Appeals for the Second Circuit, held at the
2        Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
3        the 27th day of March, two thousand twelve.

 4       Present:
 5                JOSEPH M. McLAUGHLIN,
 6                ROBERT D. SACK,
 7                DEBRA ANN LIVINGSTON,
 8                         Circuit Judges.
 9       _____________________________________________

10       RONNIE COVINGTON,

11                    Plaintiff-Appellant,

12                                v.                                     No. 10-5116-pr

13       NEW YORK CITY POLICE DEPARTMENT, et al.,

14                    Defendants-Appellees.

15       _____________________________________________

16       For Plaintiff-Appellant:              RONNIE COVINGTON, pro se, Romulus, N.Y.


17       For Defendants-Appellees:             SCOTT SHORR, Senior Counsel, Appeals Division (Michael A.
18                                             Cardozo, Corporation Counsel of the City of New York, and
19                                             Francis F. Caputo, on the brief), for Michael A. Cardozo,
20                                             Corporation Counsel of the City of New York, New York, N.Y.



                                                                1
 1          Appeal from a judgment of the United States District Court for the Eastern District of New

 2   York (Gleeson, J.).

 3          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

 4   that the judgment of the district court is AFFIRMED.

 5          Plaintiff-Appellant Ronnie Covington (“Covington”), proceeding pro se, appeals from a

 6   November 16, 2010 judgment of the United States District Court for the Eastern District of New

 7   York (Gleeson, J.), on remand from this court, dismissing his false arrest claim brought pursuant to

 8   42 U.S.C. § 1983. We assume the parties’ familiarity with the facts, proceedings below, and

 9   specification of issues on appeal.

10          Upon de novo review, see Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004), we find that

11   the district court correctly concluded, under Wallace v. Kato, 549 U.S. 384, 388-89 (2007), that the

12   statute of limitations for Covington’s false arrest claim accrued on February 19, 1990, the date he

13   was arrested and formally charged. Covington’s claim, which is deemed filed on June 2, 1994, is

14   therefore time-barred, unless equitable tolling applies.

15          Contrary to Covington’s argument, this case does not present rare and exceptional

16   circumstances that would warrant equitable tolling of the statute of limitations for his false arrest

17   claim. See Walker v. Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (explaining that we have applied

18   equitable tolling only in “rare and exceptional circumstances, where we found that extraordinary

19   circumstances prevented a party from timely performing a required act, and that the party acted with

20   reasonable diligence throughout the period he sought to toll”) (internal quotation marks omitted).

21   The record here reveals no extraordinary circumstances that prevented the timely filing of

22   Covington’s false arrest claim. Covington could have filed a complaint asserting the false arrest

                                                      2
 1   claim after his 1990 arrest, or even after the 1991 dismissal of the case, which would have been

 2   within the limitations period established by then-controlling case law. See Singleton v. City of New

 3   York, 632 F.2d 185, 191 (2d Cir. 1980) (concluding that the date plaintiff was arrested was the date

 4   on which his claim for false arrest accrued, as that was “the time at which plaintiff knew of [the]

 5   injury” serving as the basis for his claim). Further, Covington did not act with reasonable diligence

 6   in pursuit of his claim, but instead commenced his action nearly three years after his criminal case

 7   was dismissed.

 8          Because Covington cannot demonstrate that equitable tolling is justified in this case, his false

 9   arrest claim is time-barred and the district court properly dismissed it. Accordingly, it is hereby

10   ORDERED that the judgment of the district court is AFFIRMED.

11          To the extent that Covington moves to petition for panel rehearing of this court’s 1998 order

12   denying reinstatement of all of Covington’s claims other than his claim for false arrest, that motion

13   is hereby DENIED. A petition for panel rehearing must be filed within 14 days after entry of the

14   challenged order. See Fed. R. App. P. 40(a)(1). Covington did not file the present motion until

15   August 2011, which is well past the permissible time to do so, and he offers no explanation that

16   would excuse that delinquency.

17                                                          FOR THE COURT:
18                                                          Catherine O’Hagan Wolfe, Clerk
19




                                                       3